Citation Nr: 0936391	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease/lumbar degenerative joint disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II with peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2009, the Veteran and his wife testified at a hearing 
at the VA Central Office in Washington, DC, in front of the 
undersigned Veterans Law Judge.  The Veteran and his wife 
also testified at a Decision Review Officer hearing in the RO 
in October 2006.  The transcripts of these hearings have been 
reviewed and are associated with the claims file.

In October 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claims.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus type II, and entitlement to service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back 
condition was incurred in service.

2.  The evidence of record shows that the Veteran has a 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385; however, it does not show that this disorder is 
related to active military service to include acoustic trauma 
due to military noise exposure or that sensorineural hearing 
loss manifested to a compensable degree within one year of 
discharge. 

  
CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease/degenerative joint 
disease was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 
(2008). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303(d), 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. The RO also sent 
the Veteran a notice letter that addressed the elements of 
degree of disability and effective date in May 2006 before 
readjudicating his claims in April 2008.    

The Board further notes that the Veteran was provided with a 
copy of the August 2005 rating decision, the May 2006 
Statement of the Case (SOC), and the April 2008 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with two compensation and pension examinations in 
July 2005, obtained the Veteran's VA and private medical 
records and Social Security Administration records, and 
associated the Veteran's service treatment records (STRs) 
with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, to include sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Furthermore, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Low Back Disability

The Veteran claims that his low back disability is due to 
heavy lifting as part of his aircraft maintenance military 
occupation specialty.  However, the RO denied his claim 
because it found that a chronic lumbar spine disability did 
not arise during active service or to a degree of at least 10 
percent within one year after discharge from service and was 
not demonstrated to be the result of a service related 
disease, injury, or incident.

The Board notes that the record is clear that the Veteran was 
indeed treated for a back injury in service and is currently 
being treated for a back disability.  To be sure, his service 
treatment records contain notations and treatment for back 
injuries as early as September 1964, when he was treated for 
a low back strain and possible herniated disc.  In November 
1964, the Veteran presented to the Air Force Dispensary with 
a back ache and excused from "5BX/XBX" testing for 30 days.  
During the remainder of his active service, the Veteran was 
also treated for a wrenched back in May 1967, five years of 
"continual" low back pain in April 1969, intermittent low 
back pain in March 1970, acute low back pain in August 1970, 
and a severe ache in his back in October 1973.   Despite 
these treatments, the military doctors found the Veteran's 
spine clinically normal during his enlistment, retirement, 
and periodical medical examinations.  That being said, the 
Veteran claimed that he had back trouble on his report of 
medical history for an undated health card examination and 
claimed recurrent back pain on his September 1983 report of 
medical history for his retirement examination.  
Additionally, his retirement examination physician noted that 
the Veteran was hospitalized in 1964 for low back pain but 
reported that it had resolved.     

As part of its duty to assist the Veteran, the RO afforded 
him with a compensation and pension examination for his spine 
in July 2005.  The VA examiner described the Veteran's 
symptoms and diagnosed the Veteran with lumbar degenerative 
joint disease, lumbar degenerative disc disease, and lumbar 
spinal stenosis.  However, the examiner was unable to offer 
an opinion as to the Veteran's lumbar condition and its 
relationship to his service back pain because "such 
knowledge is not available in the medical literature" and 
any opinion would be speculative.  On the contrary, the 
Veteran's private doctor wrote a letter in which he states 
that the Veteran has had developmental severe degenerative 
disc diseases, spinal stenosis, and facet arthropathy that 
are long term issues.  He then concluded that he sees "the 
relationship of [the Veteran's] early back injuries to the 
development of his chronic back pain and need for surgical 
intervention as being related."  In his opinion, it is "at 
least as likely as not that the early back injuries during 
[the Veteran's] years in the service are related to his need 
for surgical intervention and his current severe degenerative 
disc disease."  

Based on the foregoing, the Board finds that the probative 
evidence of record establishes an in-service injury, a 
current disability, and a causal link between the Veteran's 
current back disability and his active military service.  
Consequently, the preponderance of the evidence does not 
weigh against the Veteran's claim, and the Board finds that 
service connection for lumbar degenerative disc 
disease/degenerative joint disease is warranted.  38 C.F.R. 
§ 3.303 (2008).  The Veteran's appeal is granted.

Hearing Loss

The Veteran also contends that he suffered acoustic trauma 
during his military service that caused his bilateral hearing 
loss.  The Veteran asserts that he was exposed to loud noises 
while working to maintain military aircraft.  

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).   
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 25 dB at 500 Hertz (Hz), 30 dB at 1000 Hz, 
45 dB at 2000 Hz, 40 dB at 3000 Hz, and 40 dB at 4000 Hz for 
the right ear and 25 dB at 500 Hz, 30 dB at 1000 Hz, 45 dB at 
2000 Hz, 40 dB at 3000 Hz, and 45 dB at 4000 Hz for the left 
ear with speech recognition scores of 92 percent for the 
right ear and 96 percent for the left ear at the July 2005 VA 
audiological examination.  The VA examining audiologist 
diagnosed the Veteran with normal hearing sensitivity at 500 
Hz and mild to moderate bilateral sensorineural hearing loss 
from 1000 to 4000 Hz.   

The Board notes that the Veteran's military occupation is one 
associated with in-service noise exposure, and the Veteran is 
also competent to report his experiences with such noise 
exposure.  However, his STRs are absent of any reference to a 
hearing problem.  Rather, he exhibited normal hearing as 
defined by VA regulation in December 1963, September 1971, 
and September 1983.   The examiner then reported that while 
the Veteran had significant military noise exposure, he used 
ear protection.  She concluded that, after comparing the 
Veteran's enlistment and separation audiometrics, noise 
exposure did not affect this Veteran's hearing, especially in 
the high frequencies where noise can cause damage.  
Furthermore, she could not rule out aging as a contributory 
factor.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Furthermore, the VA audiologist concluded in July 2005 that 
the Veteran's hearing loss was not related to military noise 
exposure after a review of the Veteran's claims folder.  She 
relied on the Veteran's enlistment and separation 
examinations, where he demonstrated normal hearing, and the 
fact that he wore ear protection.  There is no competent 
opinion to the contrary of record, and the Board affords the 
opinion great probative value.  

The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss is related to active military service.  
However, the Veteran lacks the medical expertise to ascertain 
the severity of hearing loss or render a competent medical 
opinion regarding the cause of his claimed hearing loss.  
Therefore, the Board affords the Veteran's opinion no 
probative value.  

Because of these reasons, the Board finds the preponderance 
of the evidence weighs against the Veteran's claim, and 
service connection for bilateral hearing loss is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. §  5107(b), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for lumbar degenerative 
disc disease/lumbar degenerative joint disease is granted.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims for 
entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II, and entitlement to service connection for tinnitus.

The Board notes that the Veteran stated in both his hearings 
that he was claiming entitlement to service connection for 
hypertension both on a direct basis and as secondary to his 
service-connected diabetes mellitus.  He was denied service-
connection for this disorder because there was no evidence 
that it was caused by his diabetes mellitus or that it arose 
during active service.  However, the record shows that the 
Veteran was treated for high blood pressure in service.  
Furthermore, the compensation and pension examiner only gave 
an opinion as to whether the Veteran's hypertension is 
related to his diabetes.  
Additionally, the Veteran claims entitlement to service 
connection for tinnitus based on in-service noise exposure.  
He was afforded a compensation and pension examination for 
this issue, but the examiner only gave an opinion on his 
hearing loss.  

Therefore, a remand is necessary in order to determine 
whether it is at least as likely as not that the Veteran's 
hypertension and tinnitus are caused by his active military 
service.
  
Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
the etiology or onset of his currently 
diagnosed hypertension.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's 
hypertension is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service or whether 
hypertension is at least as likely as 
not caused by or aggravated by the 
Veteran's service-connected diabetes 
mellitus type II.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.		The Veteran should also be afforded 
with an appropriate examination to 
determine the etiology or onset of his 
currently diagnosed tinnitus.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's tinnitus 
is at least as likely as not (i.e., 
probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


